 NATIONALASSN. OF BROADCAST EMPLOYEESNational Association of Broadcast Employees andTechnicians,AFL-CIOandOsprey Productions,Inc.National Association of Broadcast Employees andTechnicians,AFL-CIO;and National Associationof Broadcast Employees and Technicians, AFL-CIO, Local31andCBS, Inc.Cases 5-CC-828 and5-CC-829-1, 2October 29, 1976DECISION AND ORDERBy MEMBERSFANNING, JENKINS, AND PENELLOOn June 17, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and the Charging Party andthe General Counsel filed answering briefs, and theRespondents filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-1 In Case 5-CC-828 (Osprey Productions, Inc.) the original complaintwas issuedonly against the National Association of Broadcast Employeesand Technicians, AFL-CIO, NABET After the General Counsel had com-pleted his case in the consolidated hearing it was clear from the testimony ofofficials of NABET's Local 31, information not previously known, that thepicketing conduct of NABET and its Local 31 was closely intertwined andthey were in effect acting as a single entity with the same objectives Signifi-cantly, both NABET and its Local 31 were represented by the same attor-ney and theissues werefully litigatedAccordingly, the General Counselmade a motion to amend the complaint to allege conduct which had beenalleged againstNABET to be also attributed to Local 31 and and that theappropriate remedy be provided The Respondents opposed the motion, butmade no showing how they would thereby be prejudiced In the circum-stances theAdministrative Law Judge's ruling granting the motion wasclearly authorized under Sec. 102 17 of the Board's Rules and Regulations2 In sec. IIIof his Decision, the Administrative Law Judge erroneouslyreferred to the picketing at the Hilton Hotel as arising in Case 5-CC-829,rather than in Case 5-CC-828. Further, with respect to Case 5-CC-828, theAdministrative Law Judge specifically found,'and we agree, that Local 31violated the Act. While it is implicit in his discussion of NABET's involve-ment in Local 31's conduct and in his recommended Order against bothRespondents that he also concluded that NABET violated the Act in thatcase, the Administrative Law Judge failed to make an express finding inthat regard. In view of the clear evidence of NABET's involvement in Local31's conduct, as set forth by the Administrative Law Judge, we specificallyfind that NABET violated the Act as alleged641lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents,National Association ofBroadcast Employees and Technicians,AFL-CIO,and itsLocal 31,Washington,D.C., their officers,agents, and representatives,shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this proceeding was held at Washington, D.C., on April29 and May 3, 1976, on separate complaints of the GeneralCounsel, one (Case 5-CC-828) against National Associa-tion of Broadcast Employees and Technicians, AFL-CIO,here called NABET International, or Respondent, andthe other (Case 5-CC-829) against both NABET Interna-tional and its Local 31. Both complaints issued on April 12,1976, the first on a charge filed April 7, 1976, by OspreyProductions, Inc., and the second on a charge filed onApril 1, 1976, by CBS, Inc. The issues raised in each com-plaintarewhether the Respondents violated Section8(b)(4)(i) and (ii)(B) of the statute, unlawful coercion ofneutral employers and unlawful inducement of employeesof neutral employers to engage in a strike. The two com-plaints were consolidated for single hearing.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTIESCBS, a New York corporation, is engaged in the opera-tion of a network of television and radio broadcast stationsand related activities, at various locations throughout theUnited States, including Washington, D.C. During the pre-ceding 12 months, a representative period, CBS receivedgross revenues in excess of $1 million from commercial andother programs it purchased, recorded, transcribed, andbroadcast throughout the United States.Osprey, a New York corporation with its headquarters inNew York City, is engaged in the production of televisionand film programs under contract with various commercialand industrial companies. During the 12-month period pre-ceding issuance of the complaint, a representative period,Osprey received goods and services valued in excess of$50,000 from points located outside the District of Colum-bia.I find that CBS and Osprey are engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDI find that both National Association of Broadcast Em-ployees and Technicians,AFL-CIO,and its Local 31, are226 NLRB No. 110 642DECISIONSOF NATIONAL LABORRELATIONS BOARDlabor organizations within the meaning- of Section-2(5) ofthe Act.-III.THE UNFAIR LABOR PRACTICESA. Inducement and Coercion at M Street(Case 5-CC-829)For upwards of 15 years the three major televisionbroadcasting companies-CBS, NBC, and ABC-have im-plemented a tricornered pool arrangement to take film pic-tures of presidential travel. It is referred to as the travelpool, and began early in the 1960's, in consequence of in-creasing concern over the safety of the President. Sincethat time, as ordered by White House rules and UnitedStates Secret Service regulations, only one of the three TVcompanies is permitted a crew of broadcast technicians toaccompany the President -while he_ travels from place toplace. The system applies when he goes by car-in whichcase only one TV crew may ride in another vehicle closebehind him, or by plane, when again only,one crew may beinside the airplane. The pool arrangement ceases when thePresident arrives at his destination; there, whether it be anoutdoor or indoor function, as the location is usually ex-tended and the crowds great, all networks are free, as theychose, to record happenings. This is called unilateral cover-age of the event by the news media-each company work-ing for itself only. In the pool arrangement, as soon as thetravel is finished, the one company which has recorded itquicklymakes copies of its original film-called tapes,dubs, or what-not in the trade-and these are available byquick transport to the other two major networks. Selectionof which of the three shall cover each travel is made byalphabetical rotation-ABC, CBS, and then NBC.On April 6, 1976, it was the regular turn of CBS to covera trip by the President from Washington by auto into Vir-ginia, where a public function took place. In the afternoon,immediately after the travel, CBS technicians were work-ing, or about to start working, in the CBS office and planton M Street in Washington to develop the film and makethree copies, one for CBS use in its broadcasting stationsand the others to be made available to NBC and ABC ifthey cared to have them.CBS employees at this location are represented by union,but none of them by NABET or any of its locals. About 60employees, all technicians-including the men who workon the development of these films or dubs-are repre-sented by International Brotherhood of Electrical Workers(IBEW). On the afternoon of April 6, the Respondentshere, both NABET International and its Local 31, picketedtheM Street building. Their purpose was to induce theCBS technicians not to process the film which CBS em-ployees had that day made of the presidential travel.NABET represents the counterpart technicians who workforNBC in Washington, one of the other two networkswhich, under the travel pool practice, was entitled to re-ceive the travel films that day. On April 1, 6 days earlier,NABET had started a strike against NBC, its contractthere, after fruitless negotiations, having expired. Thestrike, of course, was at another location in the city, whereNBC has its plant.The essential elements proving the commission of unfairlabor, practices, under Section 8(b)(4)(i), and (ii)(B) of theAct are clear on this record. NABET had no labor disputewith CBS; its quarrel was with NBC. NABET does notrepresent any of the CBS' employees: The work that theCBS technicians were doing that day is work-that:they havebeen 'doing for well over 10 years as a regular course ofbusiness. Restated: It is not work that, but for the NABETstrike at NBC, the NBC technicians would that day havedone. It was not "struck work."District 65,DistributiveWorkers of America (S.N.S. Distributing Service),211NLRB 469 (1974).It is admitted the M Street pickets were placed there byNABET and Local 31, with knowledge and authority of itsinternational; this was usual inducement of employees of aneutral employer to cease work. The picket signs readNABET, Local 31, and "WRC-NBC-Unfair." The travelpool system was a business arrangement between the twocompanies, in a real sense sometimes one doing work forthe other and sometimes the business reversed. Therefore,the object proscribed by the statute-"forcing, or requiringany person ... to cease doing business with any otherperson"- is also clear. And finally, it is no less clear thatNABET put the pressure on the neutral employeritself-CBS-no less than on its employees, to cease doingbusiness with NBC. In fact, the testimony, uncontradicted,proves CBS knuckled under-in view of the essential timeelement that particularly marks this industry-and yieldedto the demand that it stop doing its regular work before thepickets would be removed.IDonley, the regional vice president of NABET, alsospoke to John Clucas, CBS manager of radio and televisionadministration, while the pickets were in place, and askedwas CBS making a tape for NBC. When Clucas said yes,Donley, as he testified, said "stop doing it or . . . we wouldiFrom the testimony of Charles Chester, CBS general manager, about aphone call he received that day from John Donley, a vice president ofNABETA I told Mr Donley that we were doing our normal pool activitiesat 2020 M Street We were doing nothing special for NBCQ.What did Mr Donley say to you9A Mr. Donley said, you are doing work for NBC and we are goingto throw up a picket lineQ Do you recall if Mr Donley gave you any options as to what youcould do later that day?A Mr Donley gave us the option of not doing our normal poolactivities. In which case, he would take the picket line downChester went on to say he later called Donley back on the telephoneA Basically, I said, Jeff, we are going to have to concede and goalong with your requestWe do it under protest. We don't like what weare having to doQ.Mr Chester, calling your attention to April 6, your telephoneconversation, the second one, to Mr Donley I believe you testifiedthat you told him that you were reluctantly agreeing and would not dothe work he was speaking of. Is that correct9A That is absolutely correct, definitely Jeff knows that I was veryupset at that point in timeQ If you did it reluctantly, why do you do it at all?A We did it because we had to get the Cronkite show on the airbecause our technicians, in effect, were being kept on the street by thefact that the NABET picket line was surrounding our building NATIONALASSN. OF BROADCAST EMPLOYEEShave to picket...." Donley also testified about his talkwith Chester, CBS general manager, and said he, Donley,ordered the pickets removed only after Chester told him"that the work that we complained of was finished, orstopped." Claucaa' testimony is that Donley told him "if [1]assured him that the tape would not be made that therewould be no pickets."I find that by picketing the premises of CBS, and bythreatening CBS with continued picketing unless it ceaseddoing the work in question, all for the purpose of forcingCBS to cease doing business with NBC, bothRespondents-NABET International and its Local 31-violated Section 8(b)(4)(i) and (ii)(B) of the Act.-As a witness, Donley did most of the talking at the hear-ing for the defense. His testimony was deliberately ambigu-ous, vague, mostly argumentative, and, more important,inconsistent.Where his testimony can be called factual atall, and where it might be read as conflicting with the testi-mony of the CBS managers, I do not credit Donley. At oneor two points he seemed to be saying there was no suchthing as a presidential travel pool; then again that theUnion only learned about it in January 1975. Again, later,arguing the pool had no legal standing except by virtue ofthe NABET-NBC collective-bargaining agreement, he saidthe pool language in his contract-that of 1964 to 1967-resulted from events between 1961 and 1964 during thePresident Kennedy years, "brought about a necessity forsome sort of pooling arrangement." 2 But this is exactlywhat Chester and Clucas, of CBS, had explained. It is afact that this arrangement-the three companies takingturns photographing the travel and sending copies of theirfilm,whatever the physical thing be called, to the othertwo-has been their way of doing business for a long time.And it is a fact both Unions always knew about it. As suchthe making of these films was the regular work of the em-ployees of each company whenever the predictable and ex-pected occasion arose for them to do it.Doubletalk of the kind Donley was uttering at the hear-ing always carries its own wounds. He produced a griev-ance filed by NABET against NBC dated January 1975.11Rather than proving there was no pool arrangement then,it shows instead it did exist-exactly as the CBS officialssaid. The grievance reads: "On the above date NBC sent aPCT-90 crew to the White House for a Pool job to video-tape. The 90 taped from five (5) locations. The tapes werethen sent by courier to CBS who made dubs and then toother locations. The Union grieves this action of the com-pany as a violation...." As I read it, the grievance com-2From Donley's testimonyJUDGE RicciYou told me a contract expired on March 31, of thisyear9THE WITNESS:Yes, sirJUDGERicci-Before that date,is it not afact that all three of thenetworks engaged in this rotation system of the pool alphabeticallywhen the President left the White House9 With only one of the threenetworkssending itscrew to follow him9THE WITNESSThat is quite true, yesJUDGE Ricci. They were doing that?THE WITNESS'Yes, sirTHE WITNESS For almost 12 years643plaint was that because NBC in that instance had been thepoolmember to send its crew for coverage, it was alsoNBC technicians who were to make the films, not CBS.Again, this is precisely the testimony of the CBS officials asto what was going on on April 6.Another defense came from Donley at the hearing, artic-ulated in confused conclusionary language that is notclearly intelligible.He was asked by Respondent's counselto give his opinion of the legal effect of very extended pro-visions in the NABET contract with .NBC which had ex-pired a week earlier. It is a 200-page book of fine print.Donley spoke of primary as distinguished from secondarywork, legally interrelated contractual provisions, statutoryproscriptions-like an expert.3 The true burden of his argu-ment was that the work of preparing the travel pool filmwas the work of CBS employees, and not of NBC's staff,only because the NABET-NBC contract so permitted, andonly so long as that contract remained in effect, and thatthemoment that contract no longer was binding uponNABET, the work reverted to NBC, became primary byoperation of law, and could be picketed with impunity bythe Respondents.Itwas poor logic, bad law, and a worthless defense. Theidea is an irrational distortion of the principle ofFibre-board Paper Products Corporation,138 NLRB 550 (1962).Work which is normally performed within the bargainingunit, and has long been so performed, may not be contract-ed away to another employer without consultation with theunion. From this it does not follow that work which has forabout 15 years been performed by another and separateemployer becomes unit work-and therefore primary-when that unit's union contract expires, and the work is ofa kind that years ago used to be performed by unit employ-ees. Before the days of the presidential travel pool, each ofthe three networks had its own crew follow the President inhis travels. Actually, when an employer has for so manyyears done business a certain way-whether it be occasion-ally receiving film made by a competitor, or whether it beinstalling doors supplied by a stranger nonunion manufac-turer-it is meaningless to say that the neutral is a neutralJ The following, from the recorded transcript, is an example of the de-fensetestimony by DonleyQ [By Respondent's counsel] First of all, what is the meaning be-hind those words'THE WITNESSES- The Union has exclusive jurisdiction in accordancewith this article within a 200-mile radius of television owned stationscovered by the provisions of this agreement except programs originat-ing from the regular studio and affiliate Then you move to page 77.subparagraph 8, section A 23 (b)(1) and (2) which applies outside the200-mile radius, do not apply to news and news special events pro-grams originated on a pool basis with any other network or networksQ Stop right there What does that mean9A It means that we have a very broad granted jurisdiction and thatthere are some very specific exceptions.Q Is the pool an exception9A The pool is an exception to thatJUDGERicciWhat do youmeanyou have jurisdiction by virtue ofwhose authority'THE WITNESSBy virtue of a negotiated contractJUDGERicciYou mean NBC gives you jurisdiction When you say wehave jurisdiction. you don'tmeanthe law You mean NBCTHE WITNESSRight 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly by the good graces of the primary employer's union.As a matter of fact, the last NABET contract expresslyrecognized the pool arrangement when it was signed in1973, for it provides that the employer would continue itsestablished practice of using work "performed outside thebargaining unit." 4 This total defense amounts to no morethan a contention that regardless of how business has al-ways been conducted, when an employer's contract withhis ownunion ceasesto be binding on his union, that unionmay declare the work regularly performed by other compa-nies tobe primary-and therefore the work of the firstcompany-by fiat, in total disregard of the factit is sec-ondary.B. Picketing Inducement at the Hilton Hotel(Case 5-CC-828)On the first day after the NABET-NBC contract ex-pired, on April 1, Local 31 placed pickets at the main en-trances of the Hilton Hotel, also in Washington. OspreyProductions, Inc., a company called an independent, andwhich produces shows for eventual TV exposure, was thatday engaged in that location producing and recording sucha program. It was doing this under contract with Mutual ofOmaha, an insurance company. Mutual had simply ar-ranged for Osprey to do this at a price. Local 31 repre-sented neither the employees of Osprey nor those of Mutu-al.Osprey, in need of technical work for this job,contracted with CBS to furnish a number of electronic'andfilm technicians, the same kind of employees who work atthe CBS M Street location.A number of CBS employees-close to 15 of them-refused to cross the NABET picket line when they arrivedat the hotel shortly after I- p.m. Within a matter of min-utes-because there was much preparing to do inside thehotel and the schedule was tight-a man named Schneider,the Osprey program director, came out and told the picketsNBC had nothing to do with this work at all. The picketsign read:"Unfair-NBC-NABET." Edgar Johnston, anNBC engineer apparently in charge of the pickets althoughhe avoided the admission, asked for something in writingto prove this was not an NBC show. Schneider wrote it andgave it to him. Now Johnston said Schneider might beright, but the picketing union would still have to investigateand make sure about that. He made several calls to hissuperiors and went to the NABET union hall. There hereported, with Schneider's written explanation in his hands,to Lawrence Reynolds and Harold Tomason, both officersof Local 31. The phones kept ringing. Schneider calledReynolds, repeating NBC had no connection with any-thing that was going on at the Hilton, and adding "time4 The NABETcontract contains the following clauseThe company agrees that it will not transfer or subcontract any workor functions covered by this agreement and presently being performedby employees in the bargaining unit, or to which employees are entitledunder the terms of this Agreement, to persons outside the bargainingunit, provided that with respect to work or functions which in the pasthave been performed for the Company both by persons within andwithout the Unit the Company may continue to have such work per-formed outside the bargaining unit to a degree no greater than hereto-fore.was important."'Reynolds told him to hold still while hechecked. The picketing continued. Reynolds' testimony isthat he then called Roy Davis, of NABET International,and Sanders, president of Local 31, who was in San Diego.Davis; the NABET International representative of NewYork, said he received a call from a lawyer representingMutual of Omaha, protesting the picketing. Davis'testimo-ny is that this caused him to call Reynolds; the Mutual ofOmaha lawyer called again_a half hour later-and still thepickets remained in place while Davis could not make uphis mind. Finally, somebody decided the pickets should beremoved and, sometime between 1- 1/2 or 2 hours after thepicketing had started, it was stopped.In this case the evidence does not permit discussion for afinding that there was no struck work being performed atthe Hilton to justify the picketing. I find that by picketingthe Hilton Hotel on April 1, Local 31 induced the employ-ees ofCBS to cease work, with an object of forcing theemployers there-Osprey and CBS-to cease doing busi-ness with one another or with NBC, and thereby violatedSection 8(b)(4)(i)(B) of the Act, as alleged in the complaint.I also find that the Respondent Local 31 violatedSection8(b)(4)(ii)(B) by its pickets telling Schneider, and Davistelling theMutual of Omaha lawyer, Local 31 would keepon picketing to stop whatever work was going on in thehotel.The real defense here, not openly conceded at the hear-ing, is that the picketing was a mistake and should there-fore be excused. Had NABET not unlawfully picketedCBS only 5 days later, had Local 31 removed its picketsimmediately upon hearing from Schneider that there wereno NBC employees at the Hilton and that no NBC workwas being done there, had Davis the first,time the Mutualof Omaha lawyer called in protest confessed error, the de-fensemight appear in a different light.,In the circum-stances of this case, I find no merit in this defense. NABETmisconceives the purport of the statutory proscription un-derlying this case. The Act does not say you may, picketwhenever you wish, and against any employer you wish,and continue picketing while you inquire and determine-in your own judgment-whether you have a right to dosuch picketing.5 It says you may not picketa neutral em-ployer at all. Particularly is this plain statement of the lawwarranted in an industry, such as TV broadcasting, wheretime is of the essence.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I recommend the following:ORDER6The Respondents,NationalAssociation of BroadcastEmployees and Technicians,AFL-CIO,and itsLocal No.5Reynolds, an elected member of the Local 31 executive board,testifiedthat when first advised of his union's picketing at the Hilton Hotel, hisresponse was"Wonderful "In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes NATIONAL ASSN. OF BROADCAST EMPLOYEES31,Washington D.C., their officers,agents, and representa-tives, shall:1.Cease and desist from inducing or encouraging anyindividual employed by CBS, Osprey Productions,Inc., orany other person engaged in commerce or in an industryaffecting commerce, to engage in a strike or a refusal in thecourse of his employment to use,manufacture,process,transport,or otherwise handle or work on any goods, arti-cles,materials,or commodities or to perform any services;or threatening,coercing,or restraining the said persons, orany other persons engaged in commerce or in an industryaffecting commerce,where in either case an object thereofis forcing or requiring any of the above or any other per-sons to cease doing business with NBC.2.Take the following action necessary to effectuate thepolicies of the Act:(a)Post at their offices and meeting halls copies of theattached notice marked "Appendix."Copies of said no-tice,to be duly furnished by the Regional Director for Re-gion 5, after being signed by authorized representatives ofthe two Respondents,shall be posted immediately uponreceipt thereof,and be maintained by them for a period of60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to their members are cus-tomarily posted.Reasonable steps shall be taken by Re-spondents to insure that said notices are not altered,defaced,or covered by any other material.(b) Sign and mail sufficient copies to the Regional Di-rector for Region 5, for posting by CBS and Osprey Pro-ductions,Inc., in their Washington locations,such employ-ersbeing willing, at all places where notices to theiremployees are customarily posted.7 In theeventthe Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading "Posted by Order645(c)Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondents have taken to comply herewith.of the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any individualemployed by CBS Osprey Productions Inc., or anyother person engaged in commerce or in an industryaffecting commerce,to engage in a strike or a refusalin the course of his employment to use, manufacture,process, transport,or otherwise handle or work on anygoods, articles,materials,or commodities,or to per-form any services;or threaten,coerce, or restrain saidpersons, or any other persons engaged in commerce orin an industry affecting commerce,where in eithercase an object thereof is forcing or requiring any ofthe above or any other persons to cease doing businesswith NBC.NATIONALASSOCIATION OF BROADCAST EMPLOYEESAND TECHNICIANS,AFL-CIONATIONALASSOCIATIONOFBROADCASTINGEMPLOYEES AND TECHNICIANS,AFL-CIO,LOCAL 31